I concur in the result of the foregoing opinion, but I reach my conclusion by traveling a different route. I concede that the driver of an auto does not owe to an invited guest, such as the respondent here, the same amount of care that he would be required to exercise towards pedestrians on the streets or the occupants of another auto traveling the highway. But to come to that conclusion, or to make that statement as a proposition of law, it does not seem to me either necessary or desirable to inject into the law an additional degree of care or negligence. Up to the present, in all personal injury cases other than where common carriers are involved, I believe the rule of this court has been the doctrine of ordinary care, or such care as a reasonably careful person would exercise.
What would be ordinary care to one person, or under one set of circumstances, might not be ordinary care to another person, or under a different set of circumstances. Slight care might be ordinary care. I am willing to concede that it ought to be the law that a reasonably prudent driver of an auto would not exercise that same amount of care towards his invited guest that he would feel himself under obligations to exercise towards others under different conditions. Ordinary care, as a rule of law, is, it seems to me, a fixed thing; but the amount of care required to make up ordinary care is a shifting thing which slides up and down on the scale. For example, a municipality must use ordinary care to keep all of its streets reasonably safe for travel, but the same amount of care need not be used on a street which is but little traveled as would be required on a street which is constantly congested with traffic. The degree of care should remain the same, but the amount of care required to make up that degree is different under different circumstances. *Page 510 
The ideas which I have tried to express can always be expressed to the jury by the trial court by giving instructions to the effect that what is ordinary care under one set of circumstances or to one person might not be ordinary care under another set of circumstances or to another person, and that, as a matter of law, while a driver owes to his invited passenger ordinary care, he does not owe him the same amount of care he would owe to others under different circumstances.
I think the rule of ordinary care is amply sufficient to take care of situations such as exist in this case.
I concur in the result of the foregoing opinion, because I think the court can say, as a matter of law, that the testimony shows conclusively that the appellant exercised towards the respondent (who was his invited guest) that amount of care which the law imposed upon him.